


--------------------------------------------------------------------------------

AGREEMENT


This Agreement dated as of March 22, 2010, is entered into by and between
Nicholas A. LaBella Jr. (“Employee”) and Insmed Incorporated, a Virginia
corporation (“Insmed”).
 
Employee and Insmed hereby agree to the following terms and conditions:
 
 
1. Purpose of Agreement.  The purpose of this Agreement is to provide that, in
the event of a “Change in Control,” Employee may become entitled to receive
additional benefits in the event of his termination.  It is believed that the
existence of these potential benefits will benefit Insmed by discouraging
turnover and causing Employee to be more able to respond to the possibility of a
Change in Control without being influenced by the potential effect of a Change
in Control on his job security.
 
 
2. Change in Control.  As used in this Agreement, “Change in Control” means an
event or occurrence set forth in any one or more of subsections (a) through (d)
below (including an event or occurrence that constitutes a Change in Control
under one of such subsections but is specifically exempted from another such
subsection):
 
 
(a)  the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of Insmed if, after such acquisition, such Person beneficially owns (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of either
(x) the then-outstanding shares of common stock of Insmed (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then-outstanding
securities of Insmed entitled to vote generally in the election of directors
(the “Outstanding Company Voting Securities”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change in Control: (i) any acquisition directly from Insmed (excluding an
acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of Insmed, unless the Person exercising, converting or exchanging
such security acquired such security directly from Insmed or an underwriter or
agent of Insmed), (ii) any acquisition by Insmed, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Insmed or
any corporation controlled by Insmed, or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i) and (ii) of subsection
(c) of this Section 2; or
 
 
(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board of Directors of Insmed (the “Board”) (or, if applicable,
the Board of Directors of a successor corporation to Insmed), where the term
“Continuing Director” means at any date a member of the  Board (i) who was a
member of the Board on the date of the execution of this Agreement or (ii) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (ii) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or
 
 
(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving Insmed or a sale or other
disposition of all or substantially all of the assets of Insmed in one or a
series of transactions (a “Business Combination”), unless, immediately following
such Business Combination, each of the following two conditions is satisfied:
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns Insmed or substantially all of the Insmed’s
assets either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; and (ii) no Person (excluding the
Acquiring Corporation or any employee benefit plan (or related trust) maintained
or sponsored by Insmed or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 40% or more of the then outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or
 
 
(d) approval by the stockholders of Insmed of a complete liquidation or
dissolution of Insmed.
 
 
3. Rights and Obligations Prior to a Change in Control.  Prior to a Change in
Control, the rights and obligations of Employee with respect to his employment
by Insmed shall be whatever rights and obligations are negotiated between Insmed
and Employee from time to time.  The existence of this Agreement, which deals
with such rights and obligations subsequent to a Change in Control, shall not be
treated as raising any inference with respect to what rights and obligations
exist prior to a Change in Control unless specifically stated elsewhere in this
Agreement.
 
 
4. Effect of a Change in Control.  In the event of a Change in Control and
Employee’s employment is terminated pursuant to a “Qualifying Termination” (as
set forth below) on or prior to the date that is within twelve (12) months of
the effective date of the Change in Control (the “Change in Control Date”),
Employee shall be entitled to the severance payments and other benefits set
forth in this Agreement.
 
 
5. Qualifying Termination.  If, subsequent to a Change in Control, Employee’s
employment terminates within one year of the Change in Control Date, such
termination shall be considered a Qualifying Termination unless:
 
 
(a) Employee voluntarily terminates employment.  However, it shall not be
considered a voluntary termination of employment if, following the Change in
Control, Employee’s compensation or duties are changed in any material respect
from what they were immediately prior to a Change in Control, and subsequent to
such change Employee elects to terminate employment.  A “change in any material
respect” shall encompass (i) any significant diminution in Employee’s position,
authority, duties, responsibilities, or reporting relationship, (ii) any
material reduction in Employee’s then compensation and/or benefits, unless such
reduction is an across-the-board reduction of the compensation and/or benefits
of all similarly situated executives, (iii) any change in Employee’s job
location to a site more than 50 miles away from his place of employment prior to
the Change in Control or (iv) the failure of Insmed to obtain the agreement of
any successor to Insmed to assure and agree to perform this Agreement.
 
 
(b) The termination is on account of Employee’s death or disability.  As used
herein, “disability” refers to an illness or accident that causes Employee to be
unable to perform the duties of his job for at least six consecutive months, as
determined by a physician mutually acceptable to Insmed and Employee.
 
 
(c) Employee is involuntarily terminated for “Cause”, or it is determined that
the facts conclusively demonstrate that Employee would have been terminated had
any of the events set forth in clauses (i) through (iii) below had been known at
the date of termination.  For this purpose “Cause” means:
 
 
(i) Employee’s willful and continued failure to substantially perform his
reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental illness or any failure after Employee gives
notice of termination for any of the reasons set forth in Section 5(a)), which
failure is not cured within 60 days after a written demand for substantial
performance is received by Employee from the Chairman of the Board which
specifically identifies the manner in which the Chairman of the Board believes
Employee has not substantially performed his duties;
 
 
(ii) Employee’s willful engagement in illegal conduct or gross misconduct that
is materially and demonstrably injurious to Insmed; or
 
 
(iii) Employee’s conviction of a felony involving a crime of moral turpitude.
 


For purposes of this Section 5(c), no act or failure to act by Employee shall be
considered “willful” unless it is done, or omitted to be done, in bad faith and
without reasonable belief that Employee’s action or omission was in the best
interests of Insmed.
 
6. Constructive Qualifying Termination.  If Employee’s employment terminates as
a result of any change described in Section 5(a) of this Agreement or as a
result of a termination by Insmed without Cause and a Change in Control occurs
within six (6) months thereafter, subject to the execution of a release of
employment claims in a form acceptable to Insmed and the expiration of the
statutory revocation period, Employee shall be entitled to the compensation,
payments and other benefits that Employee would have received if such
termination had occurred after a Change in Control; provided, however, that
Employee’s option exercise period would not be extended to the extent such
options had expired prior to a Change in Control.
 
 
7. Date and Notice of Termination.  Any termination of Employee’s employment by
Insmed or by Employee shall be communicated by a written notice of termination
to the other party (the “Notice of Termination”).  Where applicable, the Notice
of Termination shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed.
 
 
8. Severance Payments.
 
 
(a) If Employee is terminated as a result of a Qualifying Termination, subject
to the execution of a release of employment claims in a form acceptable to
Insmed and the expiration of the statutory revocation period, Insmed shall pay
Employee within 30 days of said Qualifying Termination a cash lump sum equal 1.0
times Employee’s “Compensation” as a severance payment (“Severance Payment”).
For this purpose, “Compensation” means the sum of Employee’s highest annual
salary rate (i.e. Employee’s highest rate of annual salary while an employee of
Insmed) plus a bonus calculated by multiplying Employee’s annual salary by the
maximum bonus potential for the year containing the Change in Control Date, and
further prorated as of the date of the Qualifying Termination.
 
 
(b) Notwithstanding anything herein to the contrary, if at the time of
Employee’s termination of employment with Insmed, Employee is a “specified
employee” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and Insmed notifies Employee that, based on the advice of
counsel, the deferral of the commencement of any Severance Payment is necessary
in order to comply with Section 409A of the Code, then Insmed will defer the
commencement of the Severance payment (without any reduction) by a period of at
least six months. Any Severance Payment that would have been paid during such
six-month period but for the provisions of the preceding sentence shall be paid
in a lump sum within the first five (5) days of the seventh month following
Employee’s termination of employment.  The provisions of this Section 8(c) shall
apply only to the extent required to avoid Employee’s incurrence of any
accelerated or additional tax under Section 409A of the Code.
 
 
(c) The Severance Payment set forth in this Section 8 is in lieu of any
severance payments that Employee might otherwise be entitled to receive from
Insmed under the terms of any severance pay arrangement not referred to in this
Agreement.
 
 
9. Stock Option Grants and Other Forms of Employee Compensation.  In the event
of a Change in Control, (i) all stock options then held by Employee shall become
fully exercisable, and (ii) the restrictions imposed on any restricted stock
held by Employee shall lapse.
 
 
10. Additional Benefits.  In the event of a Qualifying Termination, Insmed shall
continue to provide to Employee health, dental, life insurance, continuation of
D&O insurance, and the other fringe benefits that Employee received prior to the
Qualifying Termination for the 18 month period immediately subsequent to the
Qualifying Termination.  This 18-month period shall constitute the COBRA
continuation period.
 
 
11. Taxes.
 
 
(a) The benefits that Employee may be entitled to receive under this Agreement
and other benefits that Employee is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to the “golden parachute” rules of Section 280G of the Code and
the excise tax of Code Section 4999.  As provided in this Section 11, the
Parachute Payments will be reduced if, and only to the extent that, a reduction
will allow Employee to receive a greater Net After Tax Amount than Employee
would receive absent a reduction.
 
 
(b) The Accounting Firm will first determine the amount of any Parachute
Payments that are payable to Employee.  The Accounting Firm also will determine
the Net After Tax Amount attributable to Employee’s total Parachute Payments.
 
 
(c) The Accounting Firm will next determine the largest amount of Payments that
may be made to Employee without subjecting Employee to tax under Code Section
4999 (the “Capped Payments”).  Thereafter, the Accounting Firm will determine
the Net After Tax Amount attributable to the Capped Payments.
 
 
(d) Employee will receive the total Parachute Payments or the Capped Payments,
whichever provides Employee with the higher Net After Tax Amount.  If Employee
will receive the Capped Payments, the total Parachute Payments will be adjusted
by first reducing the amount of any noncash benefits under this Agreement or any
other plan, agreement or arrangement (with the source of the reduction to be
directed by Employee) and then by reducing the amount of any cash benefits under
this Agreement or any other plan, agreement or arrangement (with the source of
the reduction to be directed by Employee).  The Accounting Firm will notify
Employee and Insmed if it determines that the Parachute Payments must be reduced
to the Capped Payments and will send Employee and Insmed a copy of its detailed
calculations supporting that determination.
 
 
(e) As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 11, it is possible that amounts will have been paid or distributed to
Employee that should not have been paid or distributed under this Section 11
(“Overpayments”), or that additional amounts should be paid or distributed to
Employee under this Section 11 (“Underpayments”).  If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against Insmed or Employee, which assertion the Accounting Firm
believes has a high probability of success or controlling precedent or
substantial authority, that an Overpayment has been made, that Overpayment will
be treated for all purposes as a loan ab initio that Employee must repay to
Insmed together with interest at the applicable Federal rate under Code Section
7872; provided, however, that no loan will be deemed to have been made and no
amount will be payable by Employee to Insmed unless, and then only to the extent
that, the deemed loan and payment would either reduce the amount on which
Employee is subject to tax under Code Section 4999 or generate a refund of tax
imposed under Code Section 4999.  If the Accounting Firm determines, based upon
controlling precedent or substantial authority, that an Underpayment has
occurred, the Accounting Firm will notify Employee and Insmed of that
determination and the amount of that Underpayment will be paid to Employee
promptly by Insmed.
 
 
(f) For purposes of this Section 11, the following terms shall have their
respective meanings:
 
 
(i) “Accounting Firm” means an independent accounting firm selected by Insmed
immediately before the Change in Control Date.
 
 
(ii) “Net After Tax Amount” means the amount of any Parachute Payments or Capped
Payments, as applicable, net of taxes imposed under Code Sections 1, 3101(b) and
4999 and any State or local income taxes applicable to Employee on the date of
payment.  The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment.
 
 
(iii) “Parachute Payment” means a payment that is described in Code Section
280G(b)(2), determined in accordance with Code Section 280G and the regulations
promulgated or proposed thereunder.
 
 
12. Term of Agreement.  This Agreement shall be effective from March 22, 2010,
through February 28, 2011.  Insmed may, in its sole discretion and for any
reason, provide written notice of termination (effective as of the then
applicable expiration date) to Employee no later than 60 days before expiration
date of this Agreement.  If written notice is not so provided, this Agreement
shall be automatically extended for an additional period of 12 months past the
expiration date.  This Agreement shall continue to be automatically extended for
an additional twelve (12) months at the end of such 12-month period and each
succeeding 12-month period unless notice is given in the manner described in
this Section 12.
 
 
13. Governing Law.  Except to the extent that federal law is applicable, this
Agreement is made and entered into in the Commonwealth of Virginia and the laws
of Virginia shall govern its validity and interpretation in the performance by
the parties hereto of their respective duties and obligations hereunder.
 
 
14. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties respecting the compensation, payments and benefits due Employee in
the event of a Change in Control followed by a Qualifying Termination, and there
are no representations, warranties or commitments, other than those set forth
herein, which relate to such benefits.  This Agreement may be amended or
modified only by an instrument in writing executed by Insmed and Employee.
 
 
15. No Duty to Mitigate.  Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor shall any earnings that Employee may receive from
any other source reduce any such payment.
 
 
16. Successors:  Binding Agreement.
 
 
(a) Assumption by Successor.  Insmed shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Insmed expressly to assume and to
agree to perform its obligations under this Agreement in the same manner and to
the same extent that Insmed would be required to perform such obligations if no
such assumption had occurred.  As used herein, Insmed shall mean any successor
to its business and/or assets as aforesaid that assumes and agrees to perform
its obligations by operation of law or otherwise.
 
 
(b) Enforceability by Beneficiaries.  This Agreement shall be binding upon and
inure to the benefit of Employee (and Employee’s personal representatives and
heirs) and Insmed and any organization which succeeds to substantially all of
the business or assets of Insmed, whether by means of merger, consolidation,
acquisition of all or substantially all of the assets of Insmed or otherwise,
including, without limitation, as a result of a Change in Control, or by
operation of law.  This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Employee should die while any amount would still be payable to such Employee
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
his designee or, if there is no such designee, to his estate.
 
 
17. Confidentiality.  Employee acknowledges that in the course of his employment
with Insmed, he has acquired non-public privileged or confidential information
and trade secrets concerning the operations, future plans and methods of doing
business (“Proprietary Information”) of Insmed, and Employee agrees that it
would be extremely damaging to Insmed if such Proprietary Information were
disclosed to a competitor of Insmed or to any other person or
corporation.  Employee understands and agrees that all Proprietary Information
Employee has acquired during the course of such employment has been divulged to
Employee in confidence and further understands and agrees to keep all
Proprietary Information secret and confidential (except for such information
which is or becomes publicly available other than as a result of a breach by
Employee of this provision) without limitation in time.  In view of the nature
of Employee’s employment and the Proprietary Information Employee has acquired
during the course of such employment, Employee likewise agrees that Insmed would
be irreparably harmed by any disclosure of Proprietary Information in violation
of the terms of this Section 17 and that Insmed shall therefore be entitled to
preliminary and/or permanent injunctive relief prohibiting Employee from
engaging in any activity or threatened activity in violation of the terms of
this Section and to any other judicial relief available to it.  Inquiries
regarding whether specific information constitutes Proprietary Information shall
be directed to Insmed’s General Counsel (or, if such position is vacant,
Insmed’s Chairman of the Compensation Committee); provided, however, that Insmed
shall not unreasonably classify information as Proprietary Information.
 
 
18. Non-Competition.
 
 
(a) For a period of twelve (12) months after the termination of Employee’s
employment with Insmed, Employee will not:
 
 
(i) as an individual proprietor, partner, stockholder, officer, director,
employee, director, joint venturer, investor, lender, or in any capacity
whatsoever (other than as the holder of not more than one percent (1%) of the
total outstanding stock of a publicly held company), engage in any business that
competes directly with the products or services provided by Insmed at the time
of termination or for which definitive Insmed plans then exist to so provide
such products or services;
 
 
(ii) directly or indirectly recruit or solicit any person who is then an
employee of Insmed or was an employee of Insmed at any time within six months
prior to such solicitation; or
 
 
(iii) solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts of Insmed.
 
 
(b) If any restriction set forth in this Section 18 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area to which it may be enforceable.
 
 
(c) The restrictions contained in this Section 18 are necessary for the
protection of the business and goodwill of Insmed and are considered by Employee
to be reasonable for such purpose.  Employee agrees that any breach of this
Section will cause Insmed substantial and irrevocable damage and therefore, in
the event of any such breach, in addition to such other remedies that may be
available, Insmed shall have the right to seek specific performance and
injunctive relief.
 
 
19. Outplacement Services.  In the event Employee is terminated by Insmed (other
than for Cause, disability or death), or Employee voluntarily terminates
employment for the reasons set forth in Section 5(a), within twelve (12) months
following the Change in Control Date, Insmed shall provide outplacement services
through one or more outside firms of  Employee’s choosing up to an aggregate of
$10,000, with such services to extend until the earlier of (i) 12 months
following termination of Employee’s employment or (ii) the date Employee secures
full time employment.
 
 
20. Notices.  All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing.  Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to Insmed and to Employee at
their respective addresses set forth below (or to such other address as either
Insmed or Employee may have furnished to the other in writing in accordance
herewith).  Any such notice, instruction or communication shall be deemed to
have been delivered five business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or two business days
after it is sent via a reputable nationwide overnight courier service. Either
party may give any notice, instruction or other communication hereunder using
any other means, but no such notice, instruction or other communication shall be
deemed to have been duly delivered unless and until it actually is received by
the party for whom it is intended.
 


If to Insmed:


           Insmed Incorporated
8720 Stony Point Parkway, Suite 200
           Richmond, Virginia 23235
           Attention:  Chairman, Compensation Committee




If to Employee:


           Nicholas A. LaBella Jr.
(Address information redacted for personal privacy purposes)
 
 
21. Captions.  The captions of this Agreement are inserted for convenience and
do not constitute a part hereof.
 
 
22. Severability.  In case any one or more of the provisions contained in this
Agreement shall for any reasons be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein and there shall be deemed substituted such other provision as will most
nearly accomplish the intent of the parties to the extent permitted by
applicable law.  In case this Agreement, or any one or more of the provisions
hereof, shall be held to be invalid, illegal or unenforceable within any
governmental jurisdiction or subdivision thereof, this Agreement or any such
provision thereof shall not as a consequence thereof be deemed to be invalid,
illegal or unenforceable in any other governmental jurisdiction or subdivision
thereof.
 
 
23. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.
 


 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above in Richmond,
Virginia.
 


 
                                                                           INSMED
INCORPORATED






____/s/ Kevin P.
Tully__________________                                                                                     By___/s/
Randall Whitcomb, M.D._________
Witness                                  Randall Whitcomb, M.D.
             Chairman, Compensation Committee










___/s/ Eileen S.
LaBella__________________                                                                                     By___/s/
Nicholas A. LaBella Jr.___________
Witness                                                                                                       Nicholas
A. LaBella Jr.

 
 

--------------------------------------------------------------------------------

 
